Citation Nr: 0000914	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  90-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits from 
October 24, 1989 to December 2, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to March 
1966, November 1970 to April 1973, June 1980 to November 
1983, and August 1986 to October 1987.

His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had high school equivalency degree and 
training in urban forestry, tree care, heavy equipment 
operation, meat cutting, locksmithing, and small engine 
repair during the applicable period.

3.  The veteran's service-connected disabilities between 
October 24, 1986 and December 1996 included prostatitis and 
scars of the right knee and left hand and thumb, both 
evaluated at zero percent disabling.  His nonservice-
connected disabilities during that time included residuals of 
a left ankle fracture, evaluated at 20 percent disabling; a 
psychiatric disorder, variously diagnosed as post-traumatic 
stress disorder (PTSD) and obsessive compulsive tendencies 
with depressive episodes, evaluated at 10 percent disabling; 
residuals of cervical spine injury, evaluated at 10 percent 
disabling; and headaches, evaluated at 10 percent disabling.  
He also had nonservice-connected disabilities at zero percent 
evaluations for sinus infection and allergies; skin 
condition; mid-lower spine injury; left leg numbness; 
bilateral hand numbness; chest pain; dyspepsia and irritable 
colon; history of inflammatory arthritic syndrome; ringworm; 
hearing loss; and deviated nasal septum.  The RO evaluated 
his combined rating at 40 percent.

4.  The veteran's disabilities are not shown to be of such 
severity as to have precluded the performance of all types of 
substantially gainful employment between October 24, 1989 and 
December 2, 1996.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits from October 24, 1989 to December 2, 1996 have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17, 4.25, 4.71a, 
4.96, 4.114, 4.115a, 4.118, 4.124a, 4.130, Diagnostic Codes 
5003, 5290, 5292, 5293, 6100, 6502, 6510, 7099, 7307, 7319, 
7399, 7804, 7805, 7806, 7527, 7899, 8100, 8512, 8520, 9410, 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Id.  In this case, 
the Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that the VA has fulfilled the 
duty to assist him in the development of his claim and that 
the evidence of record is sufficient to equitably decide this 
appeal.


Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  First, by utilizing the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  Permanent total disability shall be taken to exist 
when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 4.15 
(1999).  Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity; that is, upon the 
economic or industrial handicap which must be overcome and 
not from the individual success in overcoming it.  Id.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental defects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the veteran is 
considered permanently and totally disabled under these 
criteria, he may be awarded a 100 percent schedular 
evaluation for pension purposes if he is unemployable.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

In this case, the veteran's service-connected disabilities 
between October 24, 1989 and December 1996 included 
prostatitis and scars of the left hand and thumb.  The RO 
evaluated his prostatitis and scars at zero percent 
disabling.  His nonservice-connected disabilities during that 
time included residuals of a left ankle fracture, evaluated 
at 20 percent disabling; a psychiatric disorder, variously 
diagnosed as PTSD and obsessive compulsive tendencies with 
depressive episodes, evaluated at 10 percent disabling; 
residuals of a cervical spine injury, evaluated at 10 percent 
disabling; and headaches, evaluated at 10 percent disabling.  
He had zero percent  evaluations for sinus infection and 
allergies; skin condition; residuals of a mid-lower spine 
injury; left leg numbness; bilateral hand numbness; chest 
pain; dyspepsia and irritable colon; history of inflammatory 
arthritic syndrome; ringworm; hearing loss; and deviated 
nasal septum.  The RO assigned a combined disability 
evaluation of 40 percent.

Prostatitis

The RO service connected the veteran's prostatitis in March 
1989 and assigned a noncompensable evaluation under DC 7527.  
That code provides that prostate infections should be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  In this case, voiding dysfunction is 
predominant because the veteran has reported frequent 
urination.  Under 38 C.F.R. § 4.115a, a 10 percent evaluation 
is warranted for daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  A 20 
percent evaluation is warranted for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent evaluation, the maximum 
allowable, is warranted for daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.  The rating schedule provides 
that in every instance where the schedule does not provide a 
zero percent evaluation for a DC, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.20.

In this case, the veteran underwent a VA examination in 
January 1988.  He reported that he urinated two or three 
times per night, and he did not feel as though he could 
completely empty his bladder.  He had hesitancy and 
difficulty beginning urination.  He told the examiner that he 
was taking medication to reduce his symptoms.

Outpatient treatment records dated August 1989 indicate that 
the veteran complained of urinary problems and frequent 
urination.  The examiner reported that the veteran's bladder 
did not appear to be enlarged.  The prostate was somewhat 
enlarged, boggy and tender on rectal examination.

In October 1989, the veteran again complained of urinary 
frequency and urgency.  The examiner felt that the veteran 
had chronic prostatitis.  The veteran was again seen for 
voiding problems in November 1989.  He related to the 
examiner that he had significant slowing of his urinary 
stream and increased urinary frequency.  The veteran, 
however, apparently was uncomfortable with the examination 
and he left it before further testing was performed.

A VA examiner in May 1990 indicated that the veteran likely 
had a history of prostatic hypertrophy with slow urinary 
stream and inability to finish urination.  He stated that it 
was recommended that he should have a transurethral resection 
of the prostate.  The examiner diagnosed the veteran with a 
history of benign prostatic hypertrophy.

The veteran testified, albeit briefly, in April 1990 
concerning his prostatitis during an RO hearing.  He 
reiterated that he had a urinary problem and he stated it may 
have been annoyed by his involvement with heavy equipment.

In light of the above medical evidence, the Board finds that 
the noncompensabe evaluation was proper for the period 
between October 24, 1989 and December 2, 1996.  Although 
there is no evidence in the claims file concerning the 
veteran's daytime voiding interval, he has reported that at 
night he urinated two to three times soon before the 
applicable timeframe.  However, there is no clinical evidence 
that this nighttime interval is the result of his 
prostatitis.  The record does not contain further information 
concerning the veteran's urination interval, either in the 
day or the night.  Thus, the requirements for a ten percent 
evaluation have not been met, and the Board will assign a 
noncompensable evaluation.

The Board has also considered the veteran's disability under 
the voiding dysfunction provision of 4.115a.  That provision 
provides that a 20 percent evaluation is warranted if the 
disability requires the wearing of absorbent materials which 
must be changed less than two times per day.  The veteran has 
reported that he has difficulty in starting and stopping his 
urine stream; however, there is no evidence that he must wear 
absorbent materials as a result.  Thus, a zero percent  
evaluation is warranted under this code pursuant to 38 C.F.R. 
§ 4.20.

The Board has also considered the veteran's prostatitis under 
the obstructed voiding provision.  A zero percent evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
year.  A 10 percent evaluation is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  1) post void residuals greater than 150 cc., 2) 
uroflowmetry, markedly diminished peak flow rate (less than 
10cc/sec), 3) recurrent urinary tract infections secondary to 
obstruction, and 4) stricture disease requiring periodic 
dilation every two to three months.

However, although the veteran has complained of hesitancy and 
trouble finishing his urinations, his urinary problems did 
not require dilation one to two times per year between 
October 24, 1989 and December 2, 1996.  Thus, the veteran 
does not meet the requirements for a zero percent evaluation 
under this provision.


Scars

The RO service connected the veteran's scars and assigned a 
zero percent  evaluation under DC 7805.  That provision 
directs that the evaluation should be based on limitation of 
function of the part affected, in this case the right knee 
and left hand (plus left thumb).  38 C.F.R. § 4.118.

During a January 1988 VA examination, the veteran reported 
that he cut his knee in the past with a chain saw.  However, 
he said that it was not a problem at that time.  He also said 
the scars did not bother him during a May 1990 VA 
examination, either the right knee scar or scars from a 
wrench accident to his left hand and thumb.

Thus, a zero percent evaluation for pension purposes for 
scars is warranted under 38 C.F.R. § 4.118 because there is 
no evidence of record that there is loss of function of the 
right knee or left hand and thumb, and the veteran does not 
contend as such.  Rather, he has stated that it was not a 
problem and they did not bother him during the relevant time 
frame.

The Board will also consider his scars under DC 7804, which 
provides a 10 percent evaluation for scars, superficial, 
tender and painful on objective demonstration.  Again, this 
provision is inapplicable because the preponderance of the 
evidence does not reflect that the veteran suffers from pain 
as the result of his scars.  Moreover, there was no objective 
demonstration as such.

A psychiatric disorder, variously diagnosed as PTSD and 
obsessive compulsive tendencies with depressive episodes

The RO evaluated the veteran's obsessive compulsive 
tendencies with depressive episodes at 10 percent for pension 
purposes under DC 9410.  It also evaluated PTSD at zero 
percent.  Diagnostic Code 9410 provides a zero percent rating 
for a mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A rating of 10 percent is warranted for a mental 
condition causing occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or if symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent disability evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

In this case, an outpatient treatment report dated March 1990 
reflects that the veteran telephoned the VA clinic and he 
sounded suicidal at the time.  The examiner reported that the 
veteran was not suicidal at the time he was writing the 
treatment report.  The veteran was taking Amitriptylline for 
his depression, according to a May 1990 VA examination 
report.

The veteran underwent a psychiatric examination in June 1990.  
He complained of being depressed and isolated and having 
suicidal thoughts and frequent headaches.  He was oriented as 
to time and place, and his recent and remote memory seemed to 
be fair.  He denied having delusions or hallucinations, but 
the examiner reported the veteran had some paranoid ideas 
that people were trying to intrude into his affairs.  His 
judgment was only superficially intact under very little 
stress.  Although he did not offer a specific Global 
Assessment of Functioning (GAF) score, the examiner diagnosed 
recurrent major depression with suicidal thoughts and severe 
headaches.

Outpatient treatment records dated February 1996 show that 
the veteran had obtained work cleaning a Drive-in parking 
lot, and he felt less depressed as a result.  In May 1996, 
the veteran completed a depression measurement scale showing 
he had moderate to marked depression.  A treatment record 
dated June 1996 reflects that the veteran had been off from 
work for a week; apparently, he was working as a tree trimmer 
during this period.  The examiner recommended that he should 
not climb trees for his work for an additional week.  The 
examiner also indicated that the veteran had mild to moderate 
depression.  Records dated August 1996 show that both the 
veteran and examiner were frustrated over the rehabilitation 
system under which the veteran was attempting to improve on 
his life.  The examiner stated that the veteran became very 
uptight and tense whenever bad news would come, and he was 
using a variety of medicines to control this problem and ease 
his pain.  A medical note dated November 1996 suggests that 
the veteran was feeling depressed, tense, and anxious as the 
result of various nonmedical problems involving his financial 
status.  Apparently, he had taken several telephone calls 
from creditors to whom he owed money, and he was not making 
much progress in his adult education classes.  The examiner 
advised him not to use any of his money to keep a piece of 
property he had in South Dakota.  The examiner indicated that 
the veteran had unresolved anger toward the government and 
government waste, and he suffered from tension and stress as 
a result.

In December 1996, the veteran was apparently feeling better.  
An examiner stated at that time that the veteran had "been 
holding his own with the pain when I've gotten tough with him 
about not [giving him too much medication]."  The veteran 
looked healthier, he was happier, and he was smiling.

The claims file also contains numerous statements from 
friends, family members, and clients complementing the 
veteran on his hard work, dedication, and skills in the field 
of urban forestry.  This evidence is probative of the 
veteran's ability to interact with other people and of his 
level of social and occupational impairment.

The Board concludes that a 30 percent evaluation, and no 
more, is warranted for the period between October 24, 1989 
and December 2, 1996.  The Board is aware that he has 
contemplated suicide on several occasions during this time 
frame.  However, the preponderance of the medical evidence is 
against a higher rating because the record does not show that 
he has a flattened affect, stereotyped speech, impaired 
memory, disturbances of motivation, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Rather, the veteran seems to interact with 
people at a fairly functional level based on the 
complementary statements from friends, family members, and 
clients.  Although the June 1990 examiner diagnosed recurrent 
major depression, the veteran appeared to be significantly 
improved in December 1996.  This evidence does not indicate 
that an evaluation in excess of 30 percent is warranted for 
the period between October 24, 1989 and December 1996.


Residuals of cervical spine injury and history of 
inflammatory arthritic syndrome

Although the Board will consider the veteran's residuals of 
cervical spine injury and history of inflammatory arthritic 
syndrome as separate disorders, it will discuss them in the 
same section for the sake of brevity because their 
symptomatologies largely overlap.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO evaluated the veteran's residuals of cervical spine 
injury at 10 percent for pension purposes under DC 5290.  
That code provides a 10 percent evaluation for slight 
limitation of motion of the cervical spine.  Moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation; severe limitation of motion warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a.

The RO evaluated the veteran's history of inflammatory 
arthritic syndrome at zero percent for pension purposes under 
DC 5003.  Under DC 5003, degenerative arthritis (hypertrophic 
or osteoarthritis) established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved 
(DC 5200, etc.).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC's, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
DC's 5013 and 5024, inclusive.  38 C.F.R. § 4.71a.

A letter dated November 1989 from John F. Allenburg, D.C., 
reflects that the veteran needed to find some type of work, 
and probably training, in a field that would not be very 
stressful to the chronic spinal problems that he had at that 
time.  Dr. Allenburg indicated that the veteran was 
interested in locksmith work and small engine or appliance 
repair, and that those types of employment were appropriate 
in his view.  He reported, however, that that the veteran was 
no longer physically able to carry out the two types of work 
in which he had experience and special skills-tree trimming 
and heavy equipment operating.  On physical examination, Dr. 
Allenburg reported that the veteran's trapezius muscles 
lateral to the base of the neck and scapulovertebral muscles 
were very hypertonic, as were thoracic spine extensors at mid 
and low thoracic levels.  He elicited considerable tenderness 
on light pressure over either side of the cervical spine, 
especially at suboccipital levels, but also lower in the 
neck.  Tender fibrous nodules were palpable within the 
hypertonic scapulae, especially on the left side.  Dr. 
Allenburg said that the veteran had advanced cervical spine 
degenerative discopathy and chronic myofibrositis involving 
cervical and scapulovertebral muscles.

During an April 1990 RO hearing, the veteran attributed the 
cervical spine injury to boxing while he was in the service 
and he said it was later aggravated by a car accident.  He 
said he did not report this injury at the time of the boxing 
incident for fear of being separated from service on a 
medical discharge.  The veteran said that he had been told 
that he had soft tissue damage plus complications from his 
boxing injury, and that arthritis had set in to the injury 
with some scarring which caused his headaches.  But the 
veteran said that his back and neck never hurt; rather, the 
top of his shoulders and his head were in pain.  The veteran 
corroborated this testimony during a May 1990 VA examination 
in which he told the examiner that he had pain radiating to 
his neck and shoulders since a boxing injury he sustained 
while in boot camp.  When he was working it was better 
because he basically forgot about it.

Outpatient treatment records dated January 1990 show that the 
veteran's neck had full range of motion.  He touched his 
chest with his chin on forward flexion.  He had rotation to 
75 degrees bilaterally and lateral flexion was 45 degrees 
bilaterally.  He had pain with palpation over his perispinal 
muscles and upper trapezius bilaterally.  He had two trigger 
points that seemed to be causing the most pain.  An X-ray of 
the cervical spine showed a little bit of lipping.  The X-ray 
also revealed rather marked disc narrowing consistent with 
degenerative disc disease at the C5-6 level.  The remaining 
bodies, posterior arches and disc spaces appeared normal.

The veteran also had full range of motion of his neck in 
February 1990.  He had palpable muscle spasm and tenderness 
in his trapezius and paraspinal muscles.  The examiner 
assessed neck arthritis and muscle spasm.

Outpatient treatment records dated March 1990 reflect that 
the veteran's range of motion of the neck was almost full.  
He flexed and touched his chin to his chest, 30 degrees of 
extension, 80 degrees of rotation, 30 degrees of head tilt.  
He was markedly tender in the low cervical spinous processes, 
C5 and C6, and minimally tender above and below.  There was 
minor trapezial spasm bilaterally.

A CT scan of the veteran's cervical spine in April 1990 
showed that there were degenerative disc changes at the C5-6 
level.  There was slight generalized posterior protrusion as 
a result of the marginal spurring of the posterior margins of 
C5 and C6.  This produced very minimal compromise of the 
spinal canal centrally; lateral recesses appeared adequate, 
although there could have been a marginal compromise of the 
interneural foramina on the left at that level.  At the 
remaining visualized levels, there was minimal degenerative 
change and lateral recesses and neural foramina.  The 
examiner's impression was that the veteran had some spurring 
posteriorly at the C5-6 level, with the potential for some 
compromise of the neural foramina, but he had no destructive 
lesions.

The record contains medical evidence after December 2, 1996, 
but the Board will not consider this evidence because it is 
moot.  The evidence before that time to October 24, 1989 
shows that by a preponderance of the evidence, the veteran's 
residuals of a cervical spine injury do not warrant an 
evaluation in excess of 10 percent.  The veteran has stated 
that he basically forgets about the pain in his neck during 
periods when he is working.  Although he also stated that the 
pain is worse when he is not working, this statement seems to 
indicate that any neck pain he is feeling is due to stress, 
rather than residuals of an injury.  As stated above, 
outpatient treatment records dated January 1990 showed that 
the veteran had full range of motion, and his neck also had 
full range of motion in February 1990.  In March 1990 his 
range of motion was close to full, and the veteran was able 
to touch his chin to his chest with forward flexion.  In 
light of all of these factors, the Board concludes that a 10 
percent rating most appropriately approximates the 
symptomatology presented by the veteran's residuals of a 
cervical neck injury.

Moreover, DC 5003 does not mandate that a higher evaluation 
is warranted for the veteran's disorder because the veteran 
does not have limitation of motion.  The Board is also basing 
this decision on the fact that in this case, two or more 
major joints or two or more minor joint groups are not 
affected.

Headaches

The RO evaluated the veteran's headaches as 10 percent 
disabling for pension purposes under DC 8100.  That code 
provides a 10 percent evaluation for headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation, the maximum 
allowable, is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a.

During a January 1988 VA examination, the veteran reported 
that he did a lot of competitive boxing while he was in the 
service and he started getting headaches in 1963.  He felt 
that these headaches were caused by his boxing, so he quit 
boxing.  The headaches continued.  He was told by a Navy 
corpsman that he would get kicked out if he talked about 
headaches, so "he got medicine under the table."  He stated 
that he could get drugs from the corpsman, without going 
through the medical system and getting it on his record.  He 
said that he was having a lot of trouble with headaches and 
he saw a chiropractor who told him that he had a neck injury.  
However, he said he was doing well with his headaches during 
this period.  While he was in the Seabees from 1970 to 1973, 
he engaged in a fistfight with someone because of a loud 
radio that was causing him headaches, and his headaches began 
to be more severe at that point.  He continued to take 
medicine from the corpsman without being formally seen in the 
medical clinic, and he reported that his headaches were 
constant and severe at this point.  At the time of the 
January 1988 VA examination, the veteran reported that he 
could sometimes go for a few weeks without headaches 
bothering him, but quite often they were daily.  He said he 
medicated himself with pills for his headaches, but not more 
than two or three times per week.

According to an October 1988 letter from Le Ann M. Shea, 
D.C., the veteran was under treatment for chronic headaches.  
Treatment consisted of manual spinal adjustment, EMS, moist 
heat, cervical range of motion and manual traction, and 
myotherapy.  His prognosis was fair, with some signs and 
symptoms persisting and exacerbations and remissions were to 
be expected which would require palliative care.  Dr. Shea 
indicated that meat cutting and heavy machine operation 
required physical lifting and there should have been no 
question as to the unsuitability of these vocations for the 
veteran.

Outpatient treatment records dated March 1990 suggest that 
the veteran's headaches were caused by his cervical disc 
problems.  The examiner stated that there was a reasonable 
likelihood that his cervical disc problems were resulting in 
muscle spasm with tension headaches.  However, the examiner 
told the veteran to have a neurologist evaluate his headaches 
further.

The veteran reported in the April 1990 RO hearing that he 
could not finish locksmithing school because of his 
headaches.  He said it increased the headaches to the point 
where he could not think or reason.  He indicated that he 
would become irritable with other people because of his 
headaches.  He did not indicate the duration of time between 
the onset of his headaches.

Although there is a paucity of evidence available as to the 
duration of time between the onset of the veteran's 
headaches, the Board concludes that a 30 percent evaluation, 
and no more, is warranted.  Apparently, loud noises aggravate 
the veteran's headaches.  He has testified that he quit 
locksmithing school secondary to the headaches, and that they 
are causing him occupational impairment.  However, the 
medical evidence of record does not show that his headaches 
are very frequently completely prostrating and prolonged 
attacks are productive of severe economic inadaptability.  
There has been no clinical finding that the veteran's 
headaches result in such impairment.  Thus, the Board finds 
that a rating in excess of 30 percent is not warranted.

Sinus infection and allergies

The RO evaluated the veteran's sinus infection and allergies 
at zero percent under DC 6510.  Under DC 6510, a zero percent 
evaluation is warranted for chronic pansinusitis detected by 
X-ray only.  A 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation, the 
maximum allowable, is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.96.  An incapacitating episode of 
sinusitis is defined as one that requires bed rest and 
treatment by a physician.  See 38 C.F.R. § 4.96, Note 
following DC 6514.

In a January 1988 VA examination, the veteran stated that he 
had sinus problems in the past, partially because of a broken 
nose and partially because of allergies.  He also told the 
examiner that he had used an inhaler within the last year and 
that the inhaler had helped.

A CT scan of the veteran's head in April 1990 was negative 
with paranasal sinuses normal.  His ventricle system was 
normal in size and configuration.  There were no masses or 
enhancing lesions present at that time.

Because there is no medical evidence showing that the veteran 
was treated with antibiotics for an incapacitating episode 
lasting four to six weeks, the Board finds that a zero 
percent  evaluation more closely approximates the veteran's 
symptomatology during the period between October 24, 1989 and 
December 2, 1996.  Moreover, the record does not contain 
medical evidence that the veteran had three to six 
incapacitating episodes per year.  Rather, the CT scan in 
April 1990 was negative.  As a result of the lack of 
compensable symptomatology shown during the applicable time 
frame, the Board concludes that the zero percent evaluation 
was proper.

Residuals of mid-lower spine injury

The RO evaluated the veteran's residuals of mid-lower spine 
injury at zero percent for pension purposes under DC 5293.  
Intervertebral disc syndrome is noncompensably evaluated when 
it is postoperative and cured.  A 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.

In January 1988, the examiner noted that the veteran's back 
was straight.  His gait was normal and his carriage was good.

During a May 1990 VA examination, the veteran stated that his 
low back pain was not much of a problem and he denied a 
history of injury to his lower back.  He stated that he 
mainly noticed it when he was climbing.  On physical 
examination, there was no tenderness over the lumbosacral 
spine or paraspinal area.  He was able to forward flex 80 
degrees, right and left flex 30 degrees and extend 30 
degrees.

In light of the veteran's statement that his low back was not 
much of a problem for him, the Board concludes that a zero 
percent evaluation is warranted for his residuals of a mid-
lower spine injury.  Moreover, a medical progress note dated 
June 1996 suggests that the veteran was able to climb trees, 
and he stated that he mainly noticed his low back when he was 
climbing.  The physical examination in May 1990 showed no 
tenderness over the lumbosacral area at that time, and a 
physical examination in January 1988 also did not reveal any 
low back problems.  Considering this medical evidence, the 
Board concludes that an evaluation of zero percent is 
warranted under DC 5293.

The Board will also consider the veteran's disorder under 
limitation of motion of the lumbar spine.  Under DC 5292, 
slight limitation of motion warrants a 10 percent evaluation.  
A 20 percent evaluation is warranted with moderate limitation 
of motion, and a 40 percent evaluation is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a.  Again, 
because there does not appear to be any limitation of motion 
of the veteran's lumbar spine, the Board concludes that a 
zero percent evaluation is warranted pursuant to 38 C.F.R. 
§ 4.31.

Left leg and bilateral hand numbness

The RO evaluated the veteran's left leg and bilateral hand 
numbness at zero percent for pension purposes under DC's 8520 
and 8512, respectively.  Although there is no DC for left leg 
numbness, the RO rated the veteran's left leg numbness 
analogous to paralysis of the sciatic nerve pursuant to 
38 C.F.R. § 4.20 because the symptomatology of the disorders 
is closely related.  Under DC 8520, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Under DC 8512, a 20 percent evaluation is warranted for mild 
incomplete paralysis of the lower radicular group.  A 40 
percent evaluation is warranted for moderate incomplete 
paralysis of the lower radicular group.  A 50 percent 
evaluation is warranted for severe incomplete paralysis of 
the lower radicular group.  A 70 percent evaluation is 
warranted for complete paralysis of all intrinsic muscles of 
hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a.

On neurological examination by Dr. Allenburg in November 
1989, the veteran's upper extremity tendon reflexes and motor 
functions were normal.  A VA neurological examination of the 
veteran's upper and lower extremities in March 1990 was also 
normal.  However, the veteran reported in an April 1990 RO 
hearing that he had numbness in his legs and arms.

Considering that the clinical evidence shows that the 
veteran's extremities were essentially normal, the Board 
concludes that the veteran does not suffer from either 
incomplete or complete paralysis of the left leg or hands to 
warrant an evaluation higher than zero percent under DC's 
8520 or 8512.  The record contains two neurological 
examinations, one by a private chiropractor and the other by 
a VA examiner, which did not detect any significant 
abnormality during the period in question.  Thus, the Board 
finds that zero percent evaluations are warranted for the 
veteran's left leg and bilateral hand numbness.

Chest pain

The veteran reported in an April 1990 RO hearing that he had 
chest pains when he was under stress.  He also reported 
during a May 1990 VA examination that he had chest pain that 
was stress-related, and he said he had no history of any 
problems with his activity even when he was doing exertional 
things such as lifting weights.  He told the examiner that he 
had no history of hypertension and that the pain came and 
went with stress.  The examiner diagnosed a history of chest 
pain.

The RO evaluated the veteran's chest pain at zero percent for 
pension purposes.  The Board finds that although the veteran 
has complained of chest pain, his symptoms do not fit any of 
the criteria for a cardiovascular disorder under the rating 
schedule.  The examiner in May 1990 apparently believed that 
the veteran had chest pains during periods of stress, but the 
veteran himself has stated that he has no problems on 
physical exertion with regard to his chest.  Thus, a zero 
percent evaluation is warranted for the veteran's chest pain.

Dyspepsia and irritable colon

The RO evaluated the veteran's dyspepsia and irritable colon 
at zero percent.  The Board will evaluate the veteran's 
dyspepsia and irritable colon by analogy under DC's 7307 and 
7319.  See 38 C.F.R. § 4.20.  Under DC 7307, a 10 percent 
evaluation is warranted for chronic hypertrophic gastritis 
(identified by gastroscope) with small nodular lesions and 
symptoms.  A 30 percent evaluation is warranted for chronic 
hypertrophic gastritis (identified by gastroscope) with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted for chronic hypertrophic 
gastritis (identified by gastroscope) with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114.

Under DC 7319, a zero percent evaluation is warranted for 
mild irritable colon syndrome (spastic colitis, mucous 
colitis, etc.); disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
(spastic colitis, mucous colitis, etc.); frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is warranted for severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.); diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114.

A VA examination report of January 1988 shows that the 
veteran complained of epigastric distress, a sharp knife-like 
pain off and on, diffuse lower abdomen pain, and diarrhea and 
constipation.  He did not have blood in his stools, but he 
had black stools.

During a May 1990 VA examination, the veteran complained of a 
nervous stomach, this being periumbilical discomfort.  The 
examiner diagnosed a history of irritable stomach.

An outpatient treatment record dated February 1996 shows that 
the veteran was taking Senekot to help control his bowels.

Considering the above VA examinations and the treatment 
record dated February 1996, the Board concludes that the 
veteran's dyspepsia and irritable colon syndrome warrant a 
zero percent evaluation under the applicable schedular 
criteria.  The veteran has reported at least one episode of 
sharp abdominal pain.  He also has a history of an irritable 
stomach, although he has never had blood in his stools.  
Although the veteran is taking medicine to help control his 
bowels, the zero percent evaluation is warranted because 
there is no medical evidence that the veteran has small 
nodular lesions, or small eroded or ulcerated areas and 
symptoms.  Moreover, the preponderance of the evidence does 
not show that the veteran had more than occasional 
disturbances of bowel function between October 24, 1989 and 
December 2, 1996.  Thus, the Board finds that a zero percent 
evaluation appropriately accounts for the symptomatology 
presented by the veteran's dyspepsia and irritable colon 
syndrome.

Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a),(d).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In this case, the veteran reported during an April 1990 RO 
hearing that he had diminished hearing, but he thought that 
was likely due to his age.

In January 1988, the examiner noted that the veteran's 
hearing was normal to whisper.  There is no other clinical 
evidence of record concerning the veteran's hearing during 
the period between October 24, 1989 and December 2, 1996.  
However, there is an audiogram dated August 1986 that shows 
the veteran's hearing is essentially normal.  The August 1986 
audiogram does not indicate the veteran's percent of speech 
discrimination, but his exact pure tone threshold scores, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
40
40
LEFT
0
0
0
40
45

His pure tone decibel loss averaged 18 in his right ear and 
21 in his left ear.  Based on this examination and the 
January 1988 VA examination, the Board concludes that the 
veteran had level I hearing acuity bilaterally during the 
applicable period.  See 38 C.F.R. § 4.85, Table VIa.  Thus, 
the Board finds that the veteran's hearing loss is 
appropriately evaluated at zero percent.

Deviated septum

The only clinical evidence of record concerning the veteran's 
deviated septum is a January 1988 VA examination during which 
the examiner noted that the veteran's nasal septum was 
deviated to the right.  The RO assigned a zero percent 
evaluation for the veteran's deviated septum under DC 6502.  
That code provides that deviation of the nasal septum 
warrants a 10 percent evaluation with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.96.  However, because there is no 
clinical evidence that the veteran has the requisite 
obstruction, the Board concludes that a zero percent 
evaluation more appropriately characterizes the veteran's 
deviated septum.

Residuals of a left ankle fracture

The RO evaluated the veteran's residuals of a left ankle 
injury in December 1989 as 20 percent disabling under DC 
5271.  That provision provides that a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation, the maximum allowable, is 
warranted for marked limitation of motion of the ankle.

During a January 1988 VA examination, the veteran reported 
that when he was in the Seabees in 1982, he fell when he was 
running across a field and he was in a cast for six weeks.  
Since that time, the ankle would give on him if he stood up 
too quickly.  The ankle did not hurt, but it did not support 
him as well as it did before he fell.  He also had some 
tingling in the left leg whenever he crossed his knees, and 
this was not the case before the fall.

During a May 1990 VA examination, the veteran stated that he 
fractured his left ankle while on active duty in 1972 and 
that he notices problems with it when the weather changes or 
when he stands up to walk.  The examiner stated that the left 
ankle was basically nontender to palpation.  The veteran had 
range of motion of 10 degrees dorsiflexion and 40 degrees 
plantar flexion without pain.  There was no pain on inversion 
or eversion.  The patient had a negative straight leg raise 
at 70 degrees bilaterally.

Based on the May 1990 VA examination, the Board concludes 
that a 10 percent evaluation is warranted for the veteran's 
residuals of a left ankle fracture.  The Board notes that the 
rating schedule indicates that normal ankle dorsiflexion is 
20 degrees and normal ankle plantar flexion is 45 degrees.  
See Plate II, 38 C.F.R. § Part 4.  Thus, the May 1990 VA 
examination shows that the veteran's limitation of ankle 
motion is not marked; rather, a 10 degree loss of 
dorsiflexion and a 5 degree loss of plantar flexion 
constitutes moderate loss of motion.  Moreover, the examiner 
in May 1990 specifically reported that there was no pain on 
either dorsiflexion or plantar flexion, and the ankle was 
nontender to palpation.  In light of this examination, the 
Board finds that the 20 percent evaluation for residuals of a 
left ankle fracture assigned by the RO in December 1989 more 
appropriately reflects the veteran's symptomatology.

Discussion

The new ratings in effect for the veteran's disabilities 
result in a 70 percent combined disability evaluation in 
accordance with the provisions of 38 C.F.R. § 4.25.  Under 
this provision, the veteran's disability evaluations are not 
added together numerically; instead, the 70 percent rating 
represents a combined evaluation based on consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the less disabling 
condition, then by the less disabling conditions, if any, in 
the order or severity.  See 38 C.F.R. § 4.25.

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  In this case, none of the veteran's 
disabilities constitute a permanent total disability.  
Moreover, a permanent and total disability rating is not 
warranted under applicable schedular criteria.  During the 
period between October 24, 1989 and December 2, 1996, his 
disabilities were not representative of total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.  In particular, the 
veteran does not have any single disability which is 40 
percent disabling.  Although he has a combined disability 
rating for the period in question of 70 percent, no one 
disability is evaluated at 40 percent.  Thus, he does not 
fulfill the schedular requirements under this provision for 
the applicable time period.

Entitlement to a Total Rating Based on Extra-Schedular 
Criteria

As the veteran's disabilities collectively do not meet the 
percentage requirements of 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 56 years old at 
the time of this decision and he has a high school 
equivalency degree.  The veteran testified in April 1990 that 
he had gone to vocational school for meat cutting and heavy 
equipment operation.  He was also a heavy equipment operator 
in the Navy Seabees.  The record contains extensive evidence 
that the veteran has education, training, and experience as a 
tree trimmer and in urban forestry.  However, the record also 
contains evidence that the veteran was unable to perform 
these tasks in light of his disabilities.  Specifically, the 
November 1989 letter from Dr. Allenburg indicates that the 
veteran was no longer able to physically carry on as a tree 
trimmer or as a heavy equipment operator.  The letter also 
reflects that the veteran should develop skills not stressful 
to his back, and that he seemed to be interested in 
locksmithing and small engine or appliance repair.  Indeed, 
the veteran took correspondence courses in locksmithing and 
small engine repair.

Moreover, the record contains a Performance Appraisal dated 
June 1986 for the veteran's work at the Postal Service which 
shows he received "Superior" or "Clearly Outstanding" 
evaluations in all 23 ratable categories on the appraisal.  
Clients of the veteran's tree trimming business submitted 
various letters commending him on his performance and work 
ethic.  Apparently the veteran worked in nursery-related jobs 
in July 1991 and he worked for Dawson Construction and 
Landfill in the summer of 1991.  The veteran's brother 
submitted a letter dated December 1995 in which he reports 
that the veteran had an "S Corporation" named Town and 
Country Tree Service since 1979.  He reported in the letter 
that the veteran was a licensed arborist in Sioux Falls and 
Brookings, and that the veteran was able to stockpile cured 
firewood during the applicable period estimated at $6,000 
(although it was stolen from him).  The veteran also worked 
for Gopher State Scrap & Metal, Inc., as a crane operator in 
August 1994.

The Board can discern from the record that the veteran has 
been making bona fide attempts to improve on his occupational 
endeavors despite roadblocks in life, many of them the result 
of physical disabilities.  For example, the veteran took 30 
hours of instruction in urban forestry and tree care from the 
Minnesota Extension Service's Master Gardener Program and he 
received a Certification of Completion for Pro-Hort Training 
in December 1994.  The Board further observes that the 
veteran held an arborist license from the City of Sioux Falls 
between January 7, 1986 to December 31, 1986.  Although the 
record contains evidence that the veteran's back condition 
limited his ability to maintain work in tree trimming, 
apparently the veteran continued his ambition to become a 
licensed arborist.  The December 1995 letter appears to 
indicate that the veteran was active on at least some degree 
in the field of arbory, and a medical progress note dated 
June 1996 shows that the veteran injured himself while 
"climbing on one of his tree jobs."  The veteran apparently 
disregarded the medical advice and continued to work in the 
field of arbory.

More importantly, however, the veteran was capable of working 
in a field less strenuous physically than either tree 
trimming or heavy equipment operation, as suggested by Dr. 
Allenburg in his November 1989 letter.  The sole fact that a 
veteran may be unemployed or have trouble finding employment 
is not sufficient for a showing of unemployability.  The 
pertinent question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  Although the 
Board acknowledges that the veteran should not have been 
employed in physical labor during the period between October 
24, 1989 and December 2, 1996, the veteran could have been 
employed in a more sedentary field.  Based on the veteran's 
employment and disability picture, the Board concludes that 
the evidence of record does not show that he was unable to 
obtain substantially gainful employment as a result of his 
disabilities during the applicable period, and the criteria 
for a permanent and total disability rating for pension 
purposes at that time were not met.

As a final matter, the Board notes that the RO alternatively 
evaluated the veteran's skin condition as not shown by the 
evidence and as zero percent disabling.  After a thorough 
review of the medical evidence, the Board could find no 
evidence that suggests that the veteran had a skin condition 
between October 24, 1989 and December 2, 1996.  The Board 
also did not find evidence of ringworm for the applicable 
period.


ORDER

Entitlement to nonservice-connected pension benefits from 
October 24, 1989 to December 2, 1996 is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

